DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgement
	Claims 1-21 are the current claims hereby under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “training a machine learning network associated with a medical monitoring system based on the truth data set and the sensor data set.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the test data and sensor data, they would be able to train a machine learning network (by iterative mathematical operations). There is nothing to suggest an undue level of complexity in training a machine learning network based on data sets, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing test and sensor data; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of machine learning training. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing a truth data set associated with a plurality of test data acquired through a series of tests” and “accessing a sensor data set associated with a plurality of sensor data acquired from a medical monitoring device”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [Col 3, lines 40-43; Col 4, lines 11-15; Col 8, lines 26-30; Col 10, lines 29-34; Col 12, lines 9-12] of US Patent no. US 8,457,706 to Baker Jr. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 2, the claim language of “wherein the test data comprises co-oximeter data, and the sensor data comprises pulse oximeter data” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 3, the claim language of “wherein the machine learning network comprises a deep learning neural network” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
Claim 4 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 4 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “populating a plurality of training data based on a combination of the first plurality of inputs with data labels and the second plurality of inputs with data labels, wherein training the machine learning network is performed based on the training data.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the test data and sensor data, they would be able to train a machine learning network (by iterative mathematical operations). There is nothing to suggest an undue level of complexity in training a machine learning network based on data sets, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 4 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing training data; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of machine learning training. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 4 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “generating a first plurality of inputs to the machine learning network and data labels based on the truth data set” and “generating a second plurality of inputs to the machine learning network and data labels based on the sensor data set”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [Col 7, lines 54-57; Col 8, lines 26-30; Col 10, lines 24-34; Col 11, lines 52-59; Col 12, lines 9-12] of US Patent no. US 8,457,706 to Baker Jr. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 4 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 5, the claim language of “applying a loss function to the combination of the first plurality of inputs with data labels and the second plurality of inputs with data labels to adjust a relative weight of data from the truth data set with respect to the sensor data set” simply further limits the abstract idea of claim 4 and is rejected under 35 U.S.C. 101.
For claim 6, the claim language of “applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage” simply further limits the abstract idea of claim 4 and is rejected under 35 U.S.C. 101.
For claim 7, the claim language of “generating a first plurality of inputs to the machine learning network and data labels based on the sensor data set; training the machine learning network initially based on the first plurality of inputs with data labels; and generating a second plurality of inputs to the machine learning network and data labels based on the truth data set, wherein training the machine learning network based on the truth data set and the sensor data set comprises retraining the machine learning network based on the second plurality of inputs with data labels to fine tune initial training performed with respect to the first plurality of inputs with data labels” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 8, the claim language of “analyzing one or more quality metrics associated with the sensor data set; and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 9, the claim language of “generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 10, the claim language of “determining a difference in a blood oxygen saturation as a percentage computed based on a first portion of the sensor data set and the truth data set; and adjusting a second portion of the sensor data set based on the difference” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
Claim 11 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 11 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “training a machine learning network associated with a medical monitoring system based on the truth data set and the sensor data set.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the test data and sensor data, they would be able to train a machine learning network (by iterative mathematical operations). There is nothing to suggest an undue level of complexity in training a machine learning network based on data sets, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 11 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing test and sensor data; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of machine learning training. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 11 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing a truth data set associated with a plurality of test data acquired through a series of tests” and “accessing a sensor data set associated with a plurality of sensor data acquired from a medical monitoring device”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [Col 3, lines 40-43; Col 4, lines 11-15; Col 8, lines 26-30; Col 10, lines 29-34; Col 12, lines 9-12] of US Patent no. US 8,457,706 to Baker Jr. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 11 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 12, the claim language of “wherein the test data comprises co-oximeter data, and the sensor data comprises pulse oximeter data” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
For claim 13, the claim language of “wherein the machine learning network comprises a deep learning neural network” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
Claim 14 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 14 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “populating a plurality of training data based on a combination of the first plurality of inputs with data labels and the second plurality of inputs with data labels, wherein training the machine learning network is performed based on the training data.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the test data and sensor data, they would be able to train a machine learning network (by iterative mathematical operations). There is nothing to suggest an undue level of complexity in training a machine learning network based on data sets, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 14 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing training data; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of machine learning training. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 14 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “generating a first plurality of inputs to the machine learning network and data labels based on the truth data set” and “generating a second plurality of inputs to the machine learning network and data labels based on the sensor data set”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [Col 7, lines 54-57; Col 8, lines 26-30; Col 10, lines 24-34; Col 11, lines 52-59; Col 12, lines 9-12] of US Patent no. US 8,457,706 to Baker Jr. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 14 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 15, the claim language of “applying a loss function to the combination of the first plurality of inputs with data labels and the second plurality of inputs with data labels to adjust a relative weight of data from the truth data set with respect to the sensor data set” simply further limits the abstract idea of claim 14 and is rejected under 35 U.S.C. 101.
For claim 16, the claim language of “applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage” simply further limits the abstract idea of claim 14 and is rejected under 35 U.S.C. 101.
For claim 17, the claim language of “generating a first plurality of inputs to the machine learning network and data labels based on the sensor data set; training the machine learning network initially based on the first plurality of inputs with data labels; and generating a second plurality of inputs to the machine learning network and data labels based on the truth data set, wherein training the machine learning network based on the truth data set and the sensor data set comprises retraining the machine learning network based on the second plurality of inputs with data labels to fine tune initial training performed with respect to the first plurality of inputs with data labels” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
For claim 18, the claim language of “analyzing one or more quality metrics associated with the sensor data set; and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
For claim 19, the claim language of “generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
For claim 20, the claim language of “determining a difference in a blood oxygen saturation as a percentage computed based on a first portion of the sensor data set and the truth data set; and adjusting a second portion of the sensor data set based on the difference” simply further limits the abstract idea of claim 11 and is rejected under 35 U.S.C. 101.
Claim 21 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 21 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “training a machine learning network associated with a medical monitoring system based on the truth data set and the sensor data set.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the test data and sensor data, they would be able to train a machine learning network (by iterative mathematical operations). There is nothing to suggest an undue level of complexity in training a machine learning network based on data sets, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 21 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing test and sensor data; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of machine learning training. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 21 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing a truth data set associated with a plurality of test data acquired through a series of tests” and “accessing a sensor data set associated with a plurality of sensor data acquired from a medical monitoring device”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [Col 3, lines 40-43; Col 4, lines 11-15; Col 8, lines 26-30; Col 10, lines 29-34; Col 12, lines 9-12] of US Patent no. US 8,457,706 to Baker Jr. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 21 fails to recite patent-eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-15, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker Jr. (US 8,457,706), hereinafter Baker.
Regarding claim 1, Baker teaches a system (system 600; Fig 6), comprising: a processing system (microprocessor 608; Fig 6); and a memory system (memory 614; Fig 6) in communication with the processing system (microprocessor 608; Fig 6), the memory system (memory 614; Fig 6) storing instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: accessing a truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) associated with a plurality of test data acquired through a series of tests (“if the neural network is to predict a particular physiological parameter from data streams that are indirectly related to that parameter, the control data may include direct measurements of the physiological parameter.” [Col 8, lines 30-33]); accessing a sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) associated with a plurality of sensor data acquired from a medical monitoring device (“The multi-parameter patient monitor 26 may be configured to calculate physiological parameters and to provide a central display 28 for information from the monitor 14 and from other medical monitoring devices or systems (not shown).” [Col 4, lines 11-15]); and training a machine learning network (“In order to generate a more accurate output, a neural network 300 may be trained using actual data” [Col 7, lines 53-55]; Fig 4) associated with a medical monitoring system based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) and the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]).

    PNG
    media_image1.png
    783
    474
    media_image1.png
    Greyscale

Regarding claim 2, Baker teaches the limitations to claim 1 as described above. Baker further teaches wherein the test data (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) comprises co-oximeter data (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]), and the sensor data (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) comprises pulse oximeter data (“FIG. 6 is a block diagram illustrating some of the components of a pulse oximetry system that uses a neural network to generate a more accurate estimate of the oxygen saturation of a patient's blood” [Col 11, lines 17-20]).

    PNG
    media_image2.png
    463
    795
    media_image2.png
    Greyscale

Regarding claim 3, Baker teaches the limitations to claim 1 as described above. Baker further teaches wherein the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) comprises a deep learning neural network (neural network 300; Fig 3).

    PNG
    media_image3.png
    657
    770
    media_image3.png
    Greyscale

Regarding claim 4, Baker teaches the limitations to claim 1 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 3, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: generating a first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) to the machine learning network and data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]); generating a second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) to the machine learning network and data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage” [Col 10, lines 24-29]) based on the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]); and populating a plurality of training data (“Depending on the embodiment, the outputs 312 and inputs 310 may be single values or may represent ongoing streams of data” [Col 7, lines 10-12) based on a combination of the first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) with data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) and the second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) with data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]), wherein training the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) is performed based on the training data (“Depending on the embodiment, the outputs 312 and inputs 310 may be single values or may represent ongoing streams of data” [Col 7, lines 10-12).
Regarding claim 5, Baker teaches the limitations to claim 4 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: applying a loss function (“To each node of the neural network 300 there corresponds a function F, which may be a nonlinear activation function such as a hyperbolic tangent function or a sigmoid function, as well as an activation level. Moreover, in the embodiment shown each node I of each layer is linked to the nodes j of the next layer; and a weighting Pij weights each link between a node i and a node j.” [Col 7, lines 19-25]; “The output Sj from a node jis equal to the value of the activation function Fj applied to the weighted sum, by the weights Pij of the nodes, of the results Ai of the activation functions of the nodes I which are connected to it.” [Col 7, lines 28-31]) to the combination of the first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) with data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) and the second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) with data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]) to adjust a relative weight of data (“Moreover, in the embodiment shown each node I of each layer is linked to the nodes j of the next layer; and a weighting Pij weights each link between a node I and a node j. This weighting weights the influence of the result of each node I in the calculation of the result delivered by each node j to which is linked.” [Col 7, lines 22-27]; “The backpropagation neural networks used were fully interconnected, with bias, using linear or logarithmic sigmoid transfer functions, and typically contained 3 or 4 hidden nodes in a single hidden layer.” [Col 3, lines 18-22]) from the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) with respect to the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]).
Regarding claim 7, Baker teaches the limitations to claim 1 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: generating a first plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) to the machine learning network and data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]) based on the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]); training the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) initially based on the first plurality of inputs with data labels (“in an embodiment the neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics, creating a more accurate estimate of said physiologic parameter.” [Col 6, lines 54-58]); and generating a second plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) to the machine learning network and data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]), wherein training the machine learning network based on the truth data set and the sensor data set comprises retraining the machine learning network (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3) based on the second plurality of inputs with data labels to fine tune initial training (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3) performed with respect to the first plurality of inputs with data labels (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3).
Regarding claim 10, Baker teaches the limitations to claim 1 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: determining a difference in a blood oxygen saturation as a percentage computed (“a neural network module capable of receiving the estimated value as an input and calculating a revised value of oxygen saturation of the patient’s blood using a neural network; and a display capable of displaying the revised value of the oxygen saturation of the patient’s blood.” [Col 2, lines 16-21]) based on a first portion of the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) and the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]); and adjusting a second portion of the sensor data set based on the difference (“a neural network module capable of receiving the estimated value as an input and calculating a revised value of oxygen saturation of the patient’s blood using a neural network; and a display capable of displaying the revised value of the oxygen saturation of the patient’s blood.” [Col 2, lines 16-21]; “The neural network then calculates at least one output datum, wherein the output datum is representative of the oxygen saturation of the blood of the patient.” [Col 2, lines 6-8]).
Regarding claim 11, Baker teaches a method (“One aspect of the disclosure is a method for determining the oxygen saturation of the blood of a patient” [Col 1, lines 63-64]; “Computer-readable media are capable of storing information that can be interpreted by the microprocessor 48. This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods” [Col 5, lines 55-61]) comprising: accessing, by a processing system (microprocessor 608; Fig 6), a truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) associated with a plurality of test data acquired through a series of tests (“if the neural network is to predict a particular physiological parameter from data streams that are indirectly related to that parameter, the control data may include direct measurements of the physiological parameter.” [Col 8, lines 30-33]); accessing, by the processing system (microprocessor 608; Fig 6), a sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; ““In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) associated with a plurality of sensor data acquired from a medical monitoring device (“The multi-parameter patient monitor 26 may be configured to calculate physiological parameters and to provide a central display 28 for information from the monitor 14 and from other medical monitoring devices or systems (not shown).” [Col 4, lines 11-15]); and training, by the processing system, a machine learning network (“In order to generate a more accurate output, a neural network 300 may be trained using actual data” [Col 7, lines 53-55]; Fig 4) associated with a medical monitoring system based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) and the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]). 
Regarding claim 12, Baker teaches the limitations to claim 11 as described above. Baker further teaches wherein the test data (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) comprises co-oximeter data (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]), and the sensor data (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) comprises pulse oximeter data (“FIG. 6 is a block diagram illustrating some of the components of a pulse oximetry system that uses a neural network to generate a more accurate estimate of the oxygen saturation of a patient's blood” [Col 11, lines 17-20]).
Regarding claim 13, Baker teaches the limitations to claim 11 as described above. Baker further teaches wherein the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) comprises a deep learning neural network (neural network 300; Fig 3).
Regarding claim 14, Baker teaches the limitations to claim 11 as described above. Baker further teaches further comprising: generating a first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) to the machine learning network and data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]); generating a second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) to the machine learning network and data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]) based on the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]); and populating a plurality of training data (“Depending on the embodiment, the outputs 312 and inputs 310 may be single values or may represent ongoing streams of data” [Col 7, lines 10-12) based on a combination of the first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) with data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) and the second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) with data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]), wherein training the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) is performed based on the training data (“Depending on the embodiment, the outputs 312 and inputs 310 may be single values or may represent ongoing streams of data” [Col 7, lines 10-12).
Regarding claim 15, Baker teaches the limitations to claim 14 as described above. Baker further teaches further comprising: applying a loss function (“To each node of the neural network 300 there corresponds a function F, which may be a nonlinear activation function such as a hyperbolic tangent function or a sigmoid function, as well as an activation level. Moreover, in the embodiment shown each node I of each layer is linked to the nodes j of the next layer; and a weighting Pij weights each link between a node i and a node j.” [Col 7, lines 19-25]; “The output Sj from a node jis equal to the value of the activation function Fj applied to the weighted sum, by the weights Pij of the nodes, of the results Ai of the activation functions of the nodes I which are connected to it. ” [Col 7, lines 28-31]) to the combination of the first plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) with data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) and the second plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) with data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]) to adjust a relative weight of data (“Moreover, in the embodiment shown each node I of each layer is linked to the nodes j of the next layer; and a weighting Pij weights each link between a node I and a node j. This weighting weights the influence of the result of each node I in the calculation of the result delivered by each node j to which is linked.” [Col 7, lines 22-27]; “The backpropagation neural networks used were fully interconnected, with bias, using linear or logarithmic sigmoid transfer functions, and typically contained 3 or 4 hidden nodes in a single hidden layer.” [Col 3, lines 18-22]) from the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) with respect to the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]).
Regarding claim 17, Baker teaches the limitations to claim 11 as described above. Baker further teaches further comprising generating a first plurality of inputs (“In embodiments, measured data from a physiological parameter monitoring system are selected and used as inputs to train the neural network 300.” [Col 7, lines 54-57]; Fig 3) to the machine learning network and data labels (“Those skilled in the art of pulse oximeter design will also recognize that multiple data characteristics may be combined empirically in order to more accurately reflect the accuracy of a pulse oximetry system under challenging conditions that may be created experimentally or encountered in clinical usage.” [Col 10, lines 24-29]) based on the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]); training the machine learning network (“The neural network 300 is represented diagrammatically as a series of interconnected nodes [Col 6, lines 66-67; Col 7, line 1]; Fig 3) initially based on the first plurality of inputs with data labels (“in an embodiment the neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics, creating a more accurate estimate of said physiologic parameter.” [Col 6, lines 54-58]); and generating a second plurality of inputs (“In an embodiment, the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]) to the machine learning network and data labels (“in an embodiment different neural networks may be provided for use with different sensors, for use when different inputs are available, for use under different operational conditions (e.g., when in a high noise environment and a low noise environment) or for use with different patients or patients with different characteristics” [Col 11, lines 52-59]) based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]), wherein training the machine learning network based on the truth data set and the sensor data set comprises retraining the machine learning network (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3) based on the second plurality of inputs with data labels to fine tune initial training (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3) performed with respect to the first plurality of inputs with data labels (“It should be noted that, when a neural network is used to combine two or more input estimates of a physiologic parameter, a neural network is not performing a simple selection or interpolation between the two input parameters. Rather, the neural network, during the process of training, creates a non-linear and complex model that generates an output based on all the inputs.” [Col 6, lines 59-65]; Fig 3).
Regarding claim 20, Baker teaches the limitations to claim 11 as described above. Baker further teaches further comprising: determining a difference in a blood oxygen saturation as a percentage computed (“a neural network module capable of receiving the estimated value as an input and calculating a revised value of oxygen saturation of the patient’s blood using a neural network; and a display capable of displaying the revised value of the oxygen saturation of the patient’s blood.” [Col 2, lines 16-21]) based on a first portion of the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) and the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]); and adjusting a second portion of the sensor data set based on the difference (“a neural network module capable of receiving the estimated value as an input and calculating a revised value of oxygen saturation of the patient’s blood using a neural network; and a display capable of displaying the revised value of the oxygen saturation of the patient’s blood.” [Col 2, lines 16-21]; “The neural network then calculates at least one output datum, wherein the output datum is representative of the oxygen saturation of the blood of the patient.” [Col 2, lines 6-8]).
Regarding claim 21, Baker teaches a computer program product (“Any computer-readable media may be used in the system for data storage. Computer-readable media are capable of storing information that can be interpreted by the microprocessor 48. This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods.” [Col 5, lines 54-61]) comprising a storage medium embodied with computer program instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by a computer cause the computer to implement: accessing a truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) associated with a plurality of test data acquired through a series of tests (“if the neural network is to predict a particular physiological parameter from data streams that are indirectly related to that parameter, the control data may include direct measurements of the physiological parameter.” [Col 8, lines 30-33]); accessing a sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]) associated with a plurality of sensor data acquired from a medical monitoring device (“The multi-parameter patient monitor 26 may be configured to calculate physiological parameters and to provide a central display 28 for information from the monitor 14 and from other medical monitoring devices or systems (not shown).” [Col 4, lines 11-15]); and training a machine learning network (“In order to generate a more accurate output, a neural network 300 may be trained using actual data” [Col 7, lines 53-55]; Fig 4) associated with a medical monitoring system based on the truth data set (“the control data may include direct measurements of the physiological parameter(s) obtained by a different means or different equipment than that from which the inputs to the neural network are obtained.” [Col 8, lines 26-30]; “Those skilled in the art will also recognize that in order to design such an empirical combination, the accuracy of oxygen saturation and pulse rate measurements under challenging conditions may be independently assessed by techniques such as arterial blood sampling, ECO monitoring, or use of a second pulse oximeter at a different tissue site.” [Col 10, lines 29-34]) and the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “In the embodiment shown, the system 600 includes a sensor containing a light emitter 604 and a light detector” [Col 11, lines 20-22]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-9, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker Jr. (US 8,437,822), hereinafter Baker, as applied to claims 1, 4, 11 and 14 above, and further in view of Rodriguez-Llorente et al. (US 9,339,235), hereinafter Rodriguez-Llorente.
Regarding claim 6, Baker teaches the limitations to claim 4 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in. Baker does not explicitly teach applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage.
However, Rodriguez-Llorente teaches applying an inverse calibration (“calibration device 80 may include a manual input device (not shown) used by an operator to manually input reference signal measurements obtained from some other source (e.g., an external invasive or non-invasive physiological measurement system).” [Col 29, lines 40-44]) to either or both of data from the truth data set and the sensor data set (“microprocessor 48 may determine the subject’s physiological parameters, such as pulse rate, spO2, and/or blood pressure, using various algorithms and/or lookup tables corresponding the to the light received by detector 18.” [Col 29, lines 11-15]), wherein the machine learning network (“In some embodiments, neural network 12350 may be trained using a set of training data to determine coefficients or other parameters, and then apply the coefficient or other parameters to current physiological data” [Col 152, lines 8-12]) is trained to predict a ratio of ratios based on a red signal input and an infrared signal input (“a physiological system may measure light absorption at two wavelengths (e.g., Red and IR), and then calculates saturation by solving for the “ratio of ratios” as follows.” [Col 23, lines 35-38]); and converting the ratio of ratios (“where R represents the “ratio of ratios.” [Col 24, line 23]) to a blood oxygen saturation as a percentage (“Once R is determined or estimated, for example, using the techniques described above, the blood oxygen saturation can be determined or estimated using any suitable technique for relating a blood oxygen saturation value to R.” [Col 24, lines 55-58]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network system of Baker to further include applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage based on the teachings of Rodriguez-Llorente, as a way to determine blood oxygen saturation from empirical data [Col 24, lines 59-60].
Regarding claim 8, Baker teaches the limitations to claim 1 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in: analyzing one or more quality metrics (“the received data are analyzed to generate an estimated value of the physiological parameter that is being measured in the generate estimate operation 504.” [Col 9, lines 22-24]) associated with the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “The neural network module 610 receives the inputs for the neural network, such as the oxygen saturation measurement from the oxygen saturation module 612 and estimated accuracy and calculates the output data” [Col 12, lines 9-12]). Baker does not explicitly teach and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold.
However, Rodriguez-Llorente teaches and discarding a portion of the sensor data set (“Output node 12372 may output information that may be used to qualify or disqualify a value that may be indicative of a physiological rate.” [Col 152, lines 45-47]) based on determining that the one or more quality metrics are below a quality threshold (“the processing equipment may compare the number to a threshold to determine whether or not to qualify the value.” [Col 152, lines 58-59]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network system of Baker to further include and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold based on the teachings of Rodriguez-Llorente, as a way of training a neural network [Col 152, lines 8-10].
Regarding claim 9, Baker teaches the limitations to claim 1 as described above. Baker further teaches further comprising instructions (“In an embodiment, the stored neural network 620 is a software application that when executed by the microprocessor 608 performs the functions of the neural network module 610 as described herein” [Col 11, lines 39-42]) that when executed by the processing system (microprocessor 608; Fig 6) result in. Baker does not explicitly teach generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network.
However, Rodriguez-Llorente teaches generating one or more derived signals based on the sensor data (“Step 502 may include the processing equipment receiving one or more samples of physiological data, derived from a physiological signal.” [Col 37, lines 45-47]; “A subject with low perfusion typically has low-amplitude physiological pulses and therefore PPG signals derived from such subjects may be more susceptible to noise than PPG signals derived from other subjects. A physiological signal, a signal derived thereof, or a metric derived thereof may be analyzed to determine whether the physiological signal is indicative of a desired physiological activity. Varying levels of rigor, types of qualifications, types of de-trending, or other processing characteristics may be used during the analysis, based on characteristics of the signal or one or more derived metrics” [Col 22, lines 2-13]); and providing the one or more derived signals as input to the machine learning network (“FIG. 123B is a block diagram of an illustrative neural network 12350 that may receive a combination of inputs, in accordance with some embodiments of the present disclosure.” [Col 152, lines 4-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network system of Baker to further include generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network based on the teachings of Rodriguez-Llorente, as a way to determine blood oxygen saturation from empirical data [Col 24, lines 59-60].
Regarding claim 16, Baker teaches the limitations to claim 14 as described above. Baker further teaches. Baker further teaches further comprising. Baker does not explicitly teach applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage.
However, Rodriguez-Llorente teaches applying an inverse calibration (“calibration device 80 may include a manual input device (not shown) used by an operator to manually input reference signal measurements obtained from some other source (e.g., an external invasive or non-invasive physiological measurement system).” [Col 29, lines 40-44]) to either or both of data from the truth data set and the sensor data set (“microprocessor 48 may determine the subject’s physiological parameters, such as pulse rate, spO2, and/or blood pressure, using various algorithms and/or lookup tables corresponding the to the light received by detector 18.” [Col 29, lines 11-15]), wherein the machine learning network (“In some embodiments, neural network 12350 may be trained using a set of training data to determine coefficients or other parameters, and then apply the coefficient or other parameters to current physiological data” [Col 152, lines 8-12]) is trained to predict a ratio of ratios based on a red signal input and an infrared signal input (“a physiological system may measure light absorption at two wavelengths (e.g., Red and IR), and then calculates saturation by solving for the “ratio of ratios” as follows.” [Col 23, lines 35-38]); and converting the ratio of ratios (“where R represents the “ratio of ratios.” [Col 24, line 23]) to a blood oxygen saturation as a percentage (“Once R is determined or estimated, for example, using the techniques described above, the blood oxygen saturation can be determined or estimated using any suitable technique for relating a blood oxygen saturation value to R.” [Col 24, lines 55-58]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network method of Baker to further include applying an inverse calibration to either or both of data from the truth data set and the sensor data set, wherein the machine learning network is trained to predict a ratio of ratios based on a red signal input and an infrared signal input; and converting the ratio of ratios to a blood oxygen saturation as a percentage based on the teachings of Rodriguez-Llorente, as a way to determine blood oxygen saturation from empirical data [Col 24, lines 59-60].
Regarding claim 18, Baker teaches the limitations to claim 11 as described above. Baker further teaches further comprising: analyzing one or more quality metrics (“the received data are analyzed to generate an estimated value of the physiological parameter that is being measured in the generate estimate operation 504.” [Col 9, lines 22-24]) associated with the sensor data set (“The system 10 includes a sensor 12 and a pulse oximetry monitor 14. The sensor 12 includes an emitter 16 for emitting light at two or more wavelengths into a patient’s tissue.” [Col 3, lines 40-43]; “The neural network module 610 receives the inputs for the neural network, such as the oxygen saturation measurement from the oxygen saturation module 612 and estimated accuracy and calculates the output data” [Col 12, lines 9-12]). Baker does not explicitly teach and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold.
However, Rodriguez-Llorente teaches and discarding a portion of the sensor data set (“Output node 12372 may output information that may be used to qualify or disqualify a value that may be indicative of a physiological rate.” [Col 152, lines 45-47]) based on determining that the one or more quality metrics are below a quality threshold (“the processing equipment may compare the number to a threshold to determine whether or not to qualify the value.” [Col 152, lines 58-59]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network method of Baker to further include and discarding a portion of the sensor data set based on determining that the one or more quality metrics are below a quality threshold based on the teachings of Rodriguez-Llorente, as a way of training a neural network [Col 152, lines 8-10].
Regarding claim 19, Baker teaches the limitations to claim 11 as described above. Baker further teaches further comprising. Baker does not explicitly teach generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network.
However, Rodriguez-Llorente teaches generating one or more derived signals based on the sensor data (“Step 502 may include the processing equipment receiving one or more samples of physiological data, derived from a physiological signal.” [Col 37, lines 45-47]; “A subject with low perfusion typically has low-amplitude physiological pulses and therefore PPG signals derived from such subjects may be more susceptible to noise than PPG signals derived from other subjects. A physiological signal, a signal derived thereof, or a metric derived thereof may be analyzed to determine whether the physiological signal is indicative of a desired physiological activity. Varying levels of rigor, types of qualifications, types of de-trending, or other processing characteristics may be used during the analysis, based on characteristics of the signal or one or more derived metrics” [Col 22, lines 2-13]); and providing the one or more derived signals as input to the machine learning network (“FIG. 123B is a block diagram of an illustrative neural network 12350 that may receive a combination of inputs, in accordance with some embodiments of the present disclosure.” [Col 152, lines 4-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network method of Baker to further include generating one or more derived signals based on the sensor data; and providing the one or more derived signals as input to the machine learning network based on the teachings of Rodriguez-Llorente, as a way to determine blood oxygen saturation from empirical data [Col 24, lines 59-60].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791